Citation Nr: 0808982	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injuries.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of various Department 
of Veterans Affairs (VA) Regional Offices (RO).

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During the veteran's service, he was stationed in 
Cheyenne, Wyoming, from December 1950 through March 1951 for 
basic training.  He also served in Korea from April 1952 to 
March 1953.

2.  A VA examiner linked cold weather injury residuals to the 
veteran's feet and hands with the veteran's service.  


CONCLUSION OF LAW

Residuals of cold weather injuries to the feet and hands were 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based upon review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

The veteran claims he suffered cold injuries to his feet, 
hands and ears as a result of exposure to extreme cold in 
service.  Specifically, he has stated that he was exposed to 
temperatures of 40 degrees below zero while training in 
Cheyenne, Wyoming, and again while stationed in Korea.  He 
says that his feet, hands and ears burn and ache when exposed 
to cold weather and rain.  

In August 2004, the veteran underwent a VA Cold Injury 
Examination.  He reported exposure to extreme cold weather 
during training in Wyoming in temperatures of 40 degrees 
below zero for many weeks.  He was provided no special cold 
weather clothing.  He referred that his feet became numb and 
red.  He also reported being in Taegu, Korea in the winter of 
1951 to 1952.  His duty was administrative, and he was 
exposed to subzero temperatures for about six hours on about 
six occasions.  He was not provided cold weather clothing, 
but wore a field jacket, wool gloves and standard combat 
boots.  He reported that, at the time in service, he had 
tingling and burning of the feet, hands and ears; his fingers 
and toes turned red; and he may have had some swelling of his 
feet.  He did not have any treatment in service.  

He referred that his current symptoms consist of cold 
sensitization of the feet and hands; paresthesias or numbness 
of both feet and hands; chronic aching pain; arthritis, 
stiffness and limited motion of the joints in the fingers and 
toes; edema in both legs; skin color changes to red in cold 
weather; occasional sleep disturbance; and excess sweating.  
He referred currently treating these symptoms with the use of 
an electric blanket every night.  His other medical history 
was positive for insulin dependent diabetes, chronic 
obstructive pulmonary disease, congestive heart failure, 
peptic ulcer disease and high cholesterol (on medication).  
He has a history of smoking with quitting in 1972.  He denied 
any post-service cold exposure.

Physical examination revealed that the tips of the veteran's 
toes were red.  He had pretibial and ankle edema.  The skin 
was warm, moist and smooth without ulceration or infection 
(fungus or other).  There was, however, mild skin atrophy and 
no hair growth below the upper legs.  There were no scars.  
There was a fungal infection involving all of the toenails.  
Reflexes were trace.  Sensory was decreased to sharp 
sensation in the distal foot bilaterally, except for the 
great toe.  The hands had intact sensation on the pulp 
surface but decreased sharp sensation on the distal dorsum of 
the fingers.  Motor strength testing showed weakness of toe 
flexion bilaterally, but grip strength was normal.  Range of 
motion of all the joints was within normal limits.  There was 
mild pes planus bilaterally.  There was no pain or stiffness, 
deformity, calluses, pain on manipulation or tissue loss 
noted.  Vascular examination revealed the posterior tibialis 
pulse to be normal bilaterally, but the dorsalis pedis pulse 
was not palpable on the left (normal on the right).  Visual 
evidence was positive for shiny, atrophic and hair loss, but 
negative for edema and Raynaud's.  The diagnoses were (1) 
moderate cold injury to both feet as evidenced by cold 
sensitivity, color change, numbness and aching, and need for 
electric blanket on feet (all symptoms pre-dated diabetes); 
(2) mild cold injury to both hands as evidenced by cold 
sensitivity and color change (also pre-dating diabetes); and 
(3) insulin dependent diabetes with neuropathy.  

Other medical evidence of record consists of VA and private 
medical treatment records.  These records do not show any 
specific treatment related residuals of cold weather 
injuries.  Based upon the August 2004 examination, however, 
the Board finds that there is sufficient evidence to 
establish that the veteran currently has residuals of cold 
weather injuries.  

Thus the issue in this case is whether there is sufficient 
evidence in the record to establish a link between the 
veteran's current residuals of cold weather injuries and his 
service.  The Board finds that the evidence of record raises 
a reasonable doubt as to whether the veteran was exposed to 
extreme cold and suffered cold injuries in service.

First, the Board notes that the service medical records that 
are available (although not appearing to be all of them) do 
not show any treatment for or complaints of cold weather 
injuries.  The veteran, however, has stated that he did not 
seek treatment at that time, but merely continued on with his 
duties.  Thus, the fact that nothing is recorded in the 
service medical records is not definitive that the veteran 
did not incur cold weather injuries in service.  The veteran 
is competent to testify that he was exposed to extreme cold 
and to the symptoms that he experienced at that time in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(C.A.Fed. 2007).  

Furthermore, the veteran submitted copies of his service 
personnel records that show that he was stationed in Wyoming 
for training from November 1950 to March 1951.  Furthermore, 
the veteran was stationed in Korea from April 1952 to March 
1953.  It is common knowledge that both localities can 
experience extremely cold temperatures during the winter 
months.  

Thus, when considering the evidence as a whole in light of 
the places, types and circumstances of his service, the Board 
finds that a reasonable doubt is raised that the residuals of 
cold weather injuries that the veteran has currently are 
related to his service.  Resolving that reasonable doubt in 
the veteran's favor, service connection is granted for 
residuals of cold weather injuries.   




ORDER

Entitlement to service connection for residuals of cold 
weather injuries to the feet and hands is granted.


REMAND

The issue of entitlement to service connection for a 
respiratory disorder, claimed as residuals of pneumonia, is 
hereby remanded to comply with VA's duty to provide due 
process to the veteran.

Documents associated with the claims file do not make clear 
whether the veteran desires to have a  hearing before the 
Board.  His substantive appeal indicates he did not, yet in 
an October 2007 statement, the veteran said, "I have 
requested a hearing, but you keep changing and adding 
different items of record."  Furthermore, in a January 2008 
statement, the veteran said, "I am requesting that my case 
and appeals be sent to a BVA hearing as soon as possible."

Therefore, it appears to the Board that the veteran has 
requested a Board hearing.  He has not, however, been 
afforded one.  Thus remand is necessary in order to contact 
the veteran and ask him to clarify what type of Board 
hearing, if any, he desires and then to schedule him for the 
type of hearing he designates.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
clarify what type of Board hearing he 
desires, if any.  If the veteran responds 
that he still desires to have a hearing 
before the Board, schedule him for the type 
of hearing he desires in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration.  The purpose of this remand 
is to ensure due process of law.  By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


